DAVID T. PROSSER, J.
¶ 53. (concurring). In Payton v. New York, 445 U.S. 573, 576 (1980), the United States Supreme Court held that "the Fourth Amendment to the United States Constitution . . . prohibits the police from making a warrantless and non-consensual entry into a suspect's home in order to make a routine felony arrest." (Emphasis added.) The Court added that it had "no occasion to consider the sort of emergency or dangerous situation, described in our cases as 'exigent circumstances,' that would justify a warrantless entry into a home for the purpose of either arrest or search." Id. at 583 (emphasis added).
*704¶ 54. The majority opinion in this case is based on the assumption that police officers from the Everest Metro and Wausau police departments violated the rule in Payton when they arrested Devin Felix (Felix) at the apartment of Dean Kudick in Wausau. Because I do not agree with this assumption, I write separately to explain my position — even though I join the majority opinion.
FACTUAL BACKGROUND
¶ 55. On September 8, 2007, officers of the Everest Metro Police Department were called to a Schofield, Wisconsin residence at about 1:10 a.m. There had been a serious fight at an underage drinking party, and when officers arrived at the residence they found a man lying in the street with multiple stab wounds and a shirt soaked with blood. The victim, Nathaniel Davids, 18, died soon after he was rushed to a local hospital.
¶ 56. The fight was observed by partygoers and neighbors but after the stabbing, many of them quickly fled the scene. Police immediately determined that they had a potential homicide on their hands. They began to gather information and called in other Everest Metro officers, including Detective Sergeant Dennis Halkoski, who became the lead investigator, and Officer Daniel Goff, both of whom had been at home. Eventually, when suspicion focused on Devin Felix, the Everest Metro police also brought in Wausau officers because Felix was thought to be living in Wausau. The involvement of Wausau police was not only helpful but also necessary to avoid any jurisdictional issues in the event of an arrest.
¶ 57. The record describes how Detective Sergeant Halkoski interviewed various witnesses beginning about 3:00 a.m. and continuing until after 7:00 *705a.m. Other officers, including Sergeant Terrence Peterson, also conducted interviews. At some point, Officer Goff and an Everest Metro captain left Schofield to drive to Wausau where they met up with Wausau Officer Mark Klein. The two Everest Metro officers arrived at approximately 7:00 a.m.
¶ 58. The three officers were looking for Felix, his brother Kylie, and the green Chrysler that Felix purportedly used to escape. They first went to an address on East Wausau Avenue where they expected to find Kylie, who had been at the party and may have left with his brother. The officers found nothing, as no one appeared to be living at that address.
¶ 59. The officers next went to an address on Prospect Avenue where Keith Felix, the boys' father, was living. They found him, interviewed him, and then followed his suggestion to look for Felix at 617 Fulton Street, a two-story building where Felix was supposed to be living in the basement.
¶ 60. At approximately 8:00 a.m. officers began to gather at the Fulton Street address. A green Chrysler registered to Felix's mother was spotted in the driveway. Detective Sergeant Halkoski was notified to come from Schofield, and additional back-up officers were enlisted from Wausau.
¶ 61. After eight officers had arrived and created a secure perimeter around the house, Detective Sergeant Halkoski and Officer Goff approached the entrance to the basement at the rear of the house with their guns drawn.
¶ 62. Halkoski knocked hard on the back door which popped open. The officers saw Felix apparently sleeping in a recliner, five to six feet from an open doorway at the bottom of the steps to the basement. The officers ordered Felix to put up his hands and come *706out, which he did. He was placed under arrest, handcuffed, and put in a squad car. The police did not have an arrest warrant for Felix.
ANALYSIS
¶ 63. In analyzing the facts to determine whether there was a Payton violation, both the majority opinion and the court record require close scrutiny.
¶ 64. First, there is no dispute that police officers had probable cause to arrest Devin Felix for the murder of Nathaniel Davids. The police had more statements than those described in the majority opinion, and they had a motive: that Nate Davids was beating up Felix's younger brother Kylie when Felix intervened.
¶ 65. Second, Everest Metro police obtained a search warrant for the Schofield party residence at 5:44 a.m. from Marathon County Circuit Judge Gregory Grau. This search warrant named a "suspect," Devin Felix, and relied for its probable cause on statements made by some of the same witnesses who provided the basis for Felix's arrest. The warrant was prepared by a Marathon County assistant district attorney who came to Schofield in the early hours of September 8.
¶ 66. Third, Everest Metro and Wausau police officers actively, continuously, searched for Devin Felix after he became the focus of the investigation. Felix was an armed homicide suspect who fled the crime scene, was overheard saying he had killed someone, and reportedly vowed he would not go to prison. To find this suspect, police pursued every lead. When they arrived at the Fulton Street address, they did not know how many people were there and whether any persons in the house would be in danger or possibly taken hostage.
¶ 67. Fourth, there is no dispute that when Detective Sergeant Halkoski firmly knocked on the back door *707at 617 Fulton Street, it "popped open" ("I knocked at the door and the door popped open."). This testimony was supported by Officer Goff:
Q. And he knocked on the door and what happened?
A. The thing opened.
Q. Okay. The thing being the door?
A. Yes, the door opened. It just swung open when he knocked on it.
¶ 68. Dean Kudick, who had rented the first floor and basement for nearly four years, testified that the back door popped open regularly:
Q. And when someone knocks on the back door, does the door stay closed all the time?
A. I'm not sure what you mean by that.
Q. Okay. If you knock on the door, will it pop open?
A. It is possible it could pop open. It still does to this day.
Q. So it had in the past?
A. Yes, it had.
Q. So it doesn't take much pressure then ...
A. No.
¶ 69. Fifth, neither Detective Sergeant Halkoski nor Officer Goff entered the house to effect the arrest. Halkoski was asked:
Q. Did you cross the threshold or enter the house?
*708A. No.
¶ 70. On cross examination, Halkoski was asked whether his gun was beyond the doorjamb as he was covering Felix. He responded that it was.
Q. Outside or inside?
A. Outside.
Consequently, there is no evidence that the officers ever broke the plane of the threshold before or during the arrest.
¶ 71. Several officers did enter the house after Felix had been arrested, for a sweep of the premises for officer safety. The officers explained that they did not know the whereabouts of Kylie Felix and they detected movement on the back porch where Kylie and another brother usually slept. The officers did not conduct a search for evidence until they received written consent from the lessee of the apartment.
¶ 72. In sum, the police acted conscientiously, and there was no violation of Payton unless the rule in Payton is extended to cover a "constructive entry" and the existence of exigent circumstances is ruled out. Such a conclusion would require a change in Wisconsin law.
¶ 73. In his trial brief supporting his motion to suppress evidence, Felix contended that his warrantless arrest "from inside the home and at gunpoint" violated the federal and state constitutions. He cited Payton and Laasch v. State, 84 Wis. 2d 587, 267 N.W.2d 278 (1978). However, the brief went on:
The Payton case did. emphasize the sanctity of the home and made reference to the threshold as being one *709point of significance. However, subsequent federal cases have had the opportunity to examine the circumstances by which the defendant's presence was acquired, outside and across the threshold. It has been uniformly held that a warrantless arrest will be illegal if the defendant's presence outside was acquired by coercion. See [LaFave], Search and Seizure at section 6.1, note 188.
Wisconsin has no reported case directly on point. However, several circuits of the U.S. Court of Appeals have examined this issue. The universal conclusion is that the 4th Amendment could be too easily circumvented if law enforcement is allowed to simply point a gun at a home and order the occupants out, in order to achieve a valid warrantless arrest. The requirement of a judicially-reviewed warrant is so fundamental that this can not be tolerated.
It is clear that while the [officers] physically remained outside the doorway, the reach of the officers extended into the residence by the use of firearms and by the use of commands to exit.
¶ 74. The LaFave treatise cited by the defendant reads in part:
The cases involving arrests made on the premises (in the broad sense of that term) outside rather than inside the threshold deserve some attention at this point, for quite similar considerations govern there. ... [T]he warrantless arrest will be illegal if the defendant's presence outside was acquired by coercion.
Wayne R. LaFave, Search and Seizure, Basis For Entry to Arrest § 6.1 at 306-07 (4th ed. 2004).
¶ 75. This theory of "constructive entry" merits careful examination in light of the actual facts and language of the Payton decision.
*710¶ 76. Payton v. New York was decided in 1980, with a majority opinion written by Justice John Paul Stevens. Payton, 445 U.S. at 573, 574. Over and over the opinion emphasizes warrantless physical entry of a private residence. For example:
As the Court reiterated just a few years ago, the "physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed." United States v. United States District Court, 407 U.S. 297, 313.... [T]he warrant procedure minimizes the danger of needless intrusions of that sort.
Payton, 445 U.S. at 585-86.
Judge Leventhal [in Dorman v. United States, 435 F.2d 385, 389 (D.C. Cir. 1970)] first noted the settled rule that warrantless arrests in public places are valid. He immediately recognized, however, that.. .
"Freedom from intrusion into the home or dwelling is the archetype of the privacy protection secured by the Fourth Amendment."
Judge Leventhal concluded that an entry to arrest and an entry to search for and seize property implicate the same interest in preserving the privacy and the sanctity of the home, and justify the same level of constitutional protection.
Id. at 587-88 (emphasis added).
[A]ny differences in the intrusiveness of entries to search and entries to arrest are merely ones of degree rather than kind. The two intrusions share this fundamental characteristic: the breach of the entrance to an individual's home. . . . [Nowhere] is the zone of privacy more clearly defined than when bounded by the unambiguous physical dimensions of an individual's home.
Id. at 589 (emphasis added).
*711[T]he Fourth Amendment has drawn a firm line at the entrance to the house. Absent exigent circumstances, that threshold may not reasonably be crossed without a warrant.
Id. at 590.
¶ 77. The dissent of Justice Byron White also emphasized entry: "The Court today holds that absent exigent circumstances officers may never enter a home during the daytime to arrest for a dangerous felony unless they have first obtained a warrant." Id. at 603 (White, J, dissenting) (emphasis added). "Today's decision rests, in large measure, on the premise that warrantless arrest entries constitute a particularly severe invasion of personal privacy." Id. at 615 (emphasis added).
¶ 78. The facts in Payton are fully aligned with these statements. Police used crowbars to break open the door and enter Payton's apartment. Id. at 576 (majority opinion). "They had not obtained a warrant." Id. When police went to Obie Riddick's home (in the companion case), "his young son opened the door." Id. at 578. Police "entered the house and placed [Riddick] under arrest." Id. They made an arrest and conducted a search without a warrant. Id.
¶ 79. The Court cited ten state court decisions, including Laasch, to support its opinion. Id. at 575 n.3.1 In all these cases, police entered a house or apartment *712without a warrant, sometimes forcing open or kicking down the door. Laasch provides a representative example. "[T]he defendant was arrested in her apartment, without a warrant." Laasch, 84 Wis. 2d at 588. Thereafter, she was released. Thirteen days later, when she returned home, she found "police officers waiting inside her apartment," having been admitted by her five-year-old son. Id. at 589. She was arrested, inside the apartment, without a warrant. Id. The court quoted the Supreme Court's decision in Johnson v. United States, 333 U.S. 10, 14 (1948), that "The right of officers to thrust themselves into a home is ... a grave concern." Laasch, 84 Wis. 2d at 594. Then it concluded:
In the absence of exigent circumstances . .. the entry of one's dwelling to effect an arrest is subject to a warrant requirement no less exacting than that applicable where the entry is made to effect a search for one's papers and effects.
We conclude that, absent exigent circumstances, the entry of one's dwelling without consent to effect a warrantless felony arrest on probable cause, is unlawful.
Id. at 595-96 (footnote omitted).
¶ 80. The Payton Court also cited six United States Court of Appeals cases supporting its decision. Payton, 445 U.S. at 575 n.4.2 Each of these cases also involved actual entry into private residential property without a warrant.
*713¶ 81. The Payton decision stands out as one in which the dueling majority and dissenting opinions devote considerable effort buttressing their positions by reference to English common law preceding the adoption of the Fourth Amendment. Justice Stevens relied heavily on Lord Edward Coke who wrote that "[N] either the Constable, nor any other can break open any house for the apprehension of the party suspected or charged with the felony. . . ." Id. at 594 n.37 (quoting 4 E. Coke, Institutes 177). William Blackstone and other commentators had different views. However, none of the opinion writers in Payton cited common law authority for "constructive entry." Indeed, if "constructive entry" had been at issue, the result in Payton might have been different.
¶ 82. Payton has been narrowly interpreted by the Supreme Court since 1980. "[T]he rule in Payton was designed to protect the physical integrity of the home." New York v. Harris, 495 U.S. 14, 17 (1990). "Payton itself emphasized that our holding in that case stemmed from the 'overriding respect for the sanctity of the home that has been embedded in our traditions since the origins of the Republic.'" Id. (quoting Payton, 445 U.S. at 601).
¶ 83. In Minnesota v. Olson, 495 U.S. 91, 95 (1990), the Court said: "The purpose of the [Payton] decision was not to protect the person of the suspect but to protect his home from entry in the absence of a magistrate's finding of probable cause."
¶ 84. As will be explained, "constructive entry" to effect an arrest — that is, treating police conduct outside the home the same as police conduct inside the home when police have broken a plane or crossed the threshold of the home to make an arrest without a warrant — is not based on the common law that existed *714when the Fourth Amendment was adopted. It is grounded on a very different theory than the theory articulated in Payton.
¶ 85. The Fourth Amendment reads as follows:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const, amend. IV
¶ 86. By its plain terms, the Fourth Amendment governs searches and seizures, including seizures of the person, i.e., arrests. In United States v. Watson, 423 U.S. 411 (1976), the Supreme Court held that a police officer may, without warrant, arrest a person who is believed by the officer, upon probable cause, to be guilty of a felony. Id. at 415-17. Payton placed a geographic limitation on this power to arrest. It identified a place — the suspect's home — where probable cause, no matter how compelling, is not sufficient to make an arrest without a warrant, except in exigent circumstances. Absent exigent circumstances, police are required to have a warrant or consent before they may enter a suspect's home to make an arrest.
¶ 87. Analytically, an arrest warrant may confirm police power to make an arrest, but it does not create it. With probable cause, the police already have that power. If the police come to a suspect's home with probable cause but no warrant, they may surround the house and stay there until they get a warrant. They do not have to absent themselves from the area until they get a warrant. They may arrest their suspect as he *715comes to the house, and they may arrest him if he attempts to leave the house. The police know and the suspect knows that he is not free to go somewhere else simply because the police do not have a warrant. If he leaves, he will be arrested.
¶ 88. The warrant, then, serves as a judicially-approved ticket to enter the house to arrest or search.
¶ 89. When the purpose of the warrant is to facilitate an arrest, the warrant is not really protecting a suspect's privacy so much as it is protecting the sanctity of the home. See ¶ 31, supra. The sanctity of the home, in turn, must yield when the suspect creates exigent circumstances.
¶ 90. This analysis is grounded in the law of trespass, as perfectly illustrated in Silverman v. United States, 365 U.S. 505 (1961). Defendants were convicted at trial based on conversations "overheard by means of an electronic listening device." Id. at 506.
The instrument in question was a microphone with a spike about a foot long attached to it, together with an amplifier, a power pack, and earphones. The officers inserted the spike under a baseboard in a second-floor room of the vacant house and into a crevice extending several inches into the party wall, until the spike hit something solid "that acted as a very good sounding board." The record clearly indicates that the spike made contact with a heating duct serving the house occupied by the petitioners, thus converting their entire heating system into a conductor of sound. Conversations taking place on both floors of the house were audible to the officers through the earphones, and their testimony regarding these conversations, admitted at the trial over timely objection, played a substantial part in the petitioners' convictions.
Id. at 506-07 (emphasis added).
*716¶ 91. The Supreme Court declared that "Eavesdropping accomplished by means of such a physical intrusion is beyond the pale of even those decisions in which a closely divided Court has held that eavesdropping accomplished by other electronic means did not amount to an invasion of Fourth Amendment rights." Id. at 509-10. The Court observed that in On Lee v. United States, 343 U.S. 747 (1952) — in contrast to Silverman— "no trespass was committed." Silverman, 365 U.S. at 510 (quoting On Lee, 343 U.S. at 751) (internal quotation marks omitted).3 It added that the "absence of a physical invasion of the petitioner's premises" was a "vital factor" in Olmstead v. United States, 277 U.S. 438 (1928). Silverman, 365 U.S. at 510. But in Silverman, "the officers overheard the petitioners' conversations only by usurping part of the petitioners' house or office — a heating system which was an integral part of the premises." Id. at 511.
¶ 92. The Court's reliance on trespass and property law in interpreting the Fourth Amendment was suspect when a government search invaded a person's reasonable expectation of privacy but the person had no discernible property interest to serve as an obstacle to the invasion. The dilemma came to a head in Katz v. United States, 389 U.S. 347 (1967), where the court suppressed evidence obtained from eavesdropping by means of an electronic listening device attached to a public telephone booth.
¶ 93. Justice Potter Stewart, who was part of the majority in Payton, wrote the majority opinion in Katz, *717taking issue at once with the questions posed to the Court:
A. Whether a public telephone booth is a constitutionally protected area so that evidence obtained by attaching an electronic listening recording device to the top of such a booth is obtained in violation of the right to privacy of the user of the booth.
B. Whether physical penetration of a constitutionally protected area is necessary before a search and seizure can be said to be violative of the Fourth Amendment to the United States Constitution.
Katz, 389 U.S. at 349-50.
¶ 94. The Court rejected this formulation of the issues, making two critical points. First, "the correct solution of Fourth Amendment problems is not necessarily promoted by incantation of the phrase 'constitutionally protected area.'" Id. at 350. Second, "the Fourth Amendment cannot be translated into a general constitutional 'right to privacy.'" Id. The Fourth Amendment "protects individual privacy against certain kinds of governmental intrusion, but its protections . . . often have nothing to do with privacy at all." Id. These critical passages are frequently overlooked because of Justice Stewart's oft-quoted aphorism that "the Fourth Amendment protects people, not places," id. at 351, and his critique of property interests as the basis for certain Fourth Amendment protections:
It is true that the absence of. . . penetration was at one time thought to foreclose further Fourth Amendment inquiry for that Amendment was thought to limit only searches and seizures of tangible property. But "[t]he premise that property interests control the right of the Government to search and seize has been discredited."
*718Id. at 352-53 (citations omitted). As a result, many Court decisions link Fourth Amendment violations to individual privacy.
¶ 95. But Katz did not consistently send that signal. The Court said:
[Ojnce it is recognized that the Fourth Amendment protects people — and not simply "areas" — against unreasonable searches and seizures, it becomes clear that the reach of that Amendment cannot turn upon the presence or absence of a physical intrusion into any given enclosure.
Id. at 353 (emphasis added). The phrase "not simply 'areas'" means that the Fourth Amendment does not apply only in the context of trespass. However, by its explicit terms, the Fourth Amendment does protect some "areas" — e.g., "houses" — and that protection is based largely on trespass law.
¶ 96. In addition, the Court emphasized that Katz was a search case when it said: "We do not deal in this case with the law of detention or arrest under the Fourth Amendment." Id. at 353 n.13 (emphasis added).
¶ 97. The Court has moved away from property law in search cases involving sophisticated technology. For instance, in Kyllo v. United States, 533 U.S. 27, 34 (2001), the majority was troubled by technology that permitted the police to "obtain[] by sense-enhancing technology any information regarding the interior of the home," which it described as "the prototypical. . . area of protected privacy." Id. at 34. Even though the Kyllo Court recognized that the police did not physically enter the home, the Court stressed the importance of protecting the intimate details of the home from what could have been accomplished, at the time of the adoption of the Fourth Amendment, only by physical intrusion into the home. Id. at 38-40.
*719¶ 98. Both the majority opinion, id. at 40, and Justice Stevens' dissent, id. at 43, focused on protecting the home of the defendant. They were concerned that technology, in effect, had permitted the police to enter and search the home without physical intrusion. Hence, the decision did not eliminate the Fourth Amendment's link to property law.
¶ 99. The Court recently reiterated and reemphasized this link in a case involving a GPS device placed on an automobile. In United States v. Jones, 565 U.S. _, 132 S. Ct. 945 (2012), the Court was accused of resolving a case involving "a 21st-century surveillance technique" by resorting to ''18th-century tort law" involving trespass to chattels. Id. at 957 (Alito, J. concurring). But the majority author, Justice Antonin Scalia, was unapologetic:
The Government physically occupied private property for the purpose of obtaining information. We have no doubt that such a physical intrusion would have been considered a "search" within the meaning of the Fourth Amendment when it was adopted.. . .
The text of the Fourth Amendment reflects its close connection to property.
[O]ur Fourth Amendment jurisprudence was tied to common-law trespass, at least until the latter half of the 20th century.
[F]or most of our history the Fourth Amendment was understood to embody a particular concern for government trespass upon the areas ("persons, houses, papers, and effects") it enumerates. Katz did not repudiate that understanding.
Id. at 949-50 (majority opinion) (footnote omitted).
*720¶ 100. In her concurrence, Justice Sonia Soto-mayor observed that "Katz's reasonable-expectation-of-privacy test augmented, but did not displace or diminish, the common-law trespassory test that preceded it." Id. at 955.
¶ 101. In an informative article in the New England Law Review, Professor Steven B. Dow makes a case for constructive entry as a constitutional doctrine. Steven B. Dow, "Step Outside, Please": Warrantless Doorway Arrests and the Problem of Constructive Entry, 45 New Eng. L. Rev. 7 (2010). Part of his argument reads as follows:
At one point the Court's "Fourth Amendment jurisprudence was tied to common-law trespass," but for more than half a century the Court has made it clear that "[ilnherent Fourth Amendment rights are not inevitably measurable in terms of ancient niceties of tort or real property law." More recently, the Court has expressly "decoupled violation of a person's Fourth Amendment rights from trespassory violation of his property." Any lingering doubts about whether Fourth Amendment privacy rights stop at the physical line that marks a home's boundaries should have come to an end with the Court's 2001 decision in Kyllo v. United States.
Id. at 19 (footnotes omitted).
¶ 102. Contrary to Professor Dow's analysis, the Supreme Court's opinion in Jones unquestionably affirms the Court’s continuing recognition of the Fourth Amendment's roots in property law and the Court's willingness to adhere to a property rationale except in searches involving sophisticated technology. The Supreme Court has not adopted a constructive entry doctrine in cases of arrest.
¶ 103. If the Court were to treat arrests outside the home the same as arrests inside the home after police entry without a warrant, the Court would be *721creating law inconsistent with Harris as well as Payton. Harris permits police to obtain voluntary confessions from suspects off premises after an arrest is made in the home in violation of Payton. Unless Harris were repudiated, adoption of the doctrine of constructive entry in arrest cases would incentivize police to enter houses without a warrant because, by doing so, they would be able to seize their suspects in the home, be able to prosecute them even after unlawful arrests (if they had probable cause to arrest), and still retain the possibility of obtaining voluntary confessions from these suspects off premises after giving them Miranda warnings.
¶ 104. Constructive entry to effect an arrest is not grounded in the English common law. It represents a departure from the established bright line rule against breaking a plane to physically enter a protected premises, and it would, if adopted, create uncertainty in the law about what police conduct outside the home is so "coercive" or "deceptive" to a suspect inside the home that it compels or induces the suspect to come out and surrender and thus requires some sort of suppression of evidence. To deter "constructive entry" in arrest cases in which the police have probable cause to arrest, the law might have to suppress more than subsequent confessions and physical evidence. It might have to bar prosecution of persons seized "unlawfully" both inside and outside the home. This would inevitably lead to an expansion of exigent circumstances authorizing entry without a warrant.4
¶ 105. The court assumes a Payton violation for its analysis in this case. While this assumption is understandable given how the case evolved, it is nonetheless somewhat troubling because the court adopts *722and follows Harris under the Wisconsin Constitution. Harris is simply inconsistent with the notion of a Payton "violation" on the facts of this case where there was no physical entry into the home. Moreover, the Supreme Court may someday decide that Harris does not apply to physical evidence — like bloody clothing — that a suspect brings with him when he comes out of the house. Even though the Supreme Court has repeatedly moved beyond property law and "place" in a search context, it is unlikely to stray from Payton principles and property law when it comes to the seizure of a person in the home.
¶ 106. Payton was more about places than people. However, focusing on people, surprise and even coercion is sometimes preferable for both suspects and police officers than the violence that may accompany service of a judicially sanctioned warrant.
¶ 107. For the reasons stated, I respectfully concur.

 See United States v. Houle, 603 F.2d 1297 (8th Cir. 1979); United States v. Reed, 572 F.2d 412 (2d Cir. 1978); United States v. Prescott, 581 F.2d 1343 (9th Cir. 1978); United States v. Killebrew, 560 F.2d 729 (6th Cir. 1977); United States v. Shye, 492 F.2d 886 (6th Cir. 1974); Dorman v. United States, 435 F.2d 385 (D.C. Cir. 1970).


 Even the concurrences by Justice Douglas and Justices Clark and Whittaker recognize the Court making a distinction based solely upon invasion into property. Silverman v. United States, 365 U.S. 505, 512-13 (1961).


 A persuasive argument can be made for exigent circumstances in this case.